DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				General Remarks
1/C/aims 1-20 are pending
2/ Claims 1, 9 and 17 are independent
3/ Application claims priority date of 03/22/2019
4/ claims 7, 15 and 20 are cancelled
5/ claims 21-23 are new

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
-Applicant argued that the combination does not explicitly disclose:
”...using the AVP to combine messages from multiple applications
running on a single Diameter node and multiple commands from a single application...”.

Examiner respectfully disagrees
Cellusys, in (CER) message of page 10 discloses a DIAMETER message comprising AVPs such as [origin-state-Id], [Supported-see [0069] of non-relied upon prior arts 20210051235) that corresponds to multiple command from the same application. Applicant tends to generically claim that the combination does not teach the above limitations. However, applicant did not indicate why the cited contents from the prior art in the previous office action would not teach the above limitation. To overcome the prior arts, applicant may indicate why the above citation would not teach  the limitation or indicate areas in the instant disclosure or the prior arts that the citations would not correspond to the limitations that they are mapped for. Applicant`s arguments are not persuasive.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnus, “Diameter Protocol”, further in view of Cellusys “Diameter Base Protocol: Pocket Guide”.
	Regarding claim 1. Magnus discloses a method for providing a Diameter multifold message (fig. page. 9, fig. 4.12 discloses a diameter multifold message where the message has diameter header and multi-fold AVPS from 0-n), comprising:
	providing a multifold-command Attribute Value Pair (AVP), the multifold-
command AVP including an AVP code, a set of VMP flags, an AVP length and a
vendor ID (page. 9-10 discloses multifold AVPs including multiple AVPs that are identified by codes264, 296, 257, and 25 266, 269, 265, 299, 260, 258. All of the AVPs comprised in a single diameter message to transmit command and information of applications running on the diameter stack. The AVP comprises code such as 264, 257 as indicated above; VMP flags such as flags: 0x40 describing bit setting for “VMPrrrrr” flag of AVP header; AVP length, and vendor ID such as 0xC);
	including the AVP in a Capabilities Exchange Request (CER) command for a
Diameter stack supporting multiplexing of commands in one message (page 9-10 discloses the set of multiple AVPs are included in CER diameter message); and

	using the AVP to combine messages from multiple applications running on a single Diameter node and multiple commands from a single application.
	However, in the same field of endeavor, Cellusys discloses using the AVP to combine messages from multiple applications running on a single Diameter node and multiple commands from a single application (page 18 discloses multiple AVPs comprised in DIAMETER message where the AVP is used to combine messages from multiple applications such as accounting application and vendor specific application identified by the respective IDs; Page 10 discloses AVPs comprised in a single DIAMETER message where the AVPS comprise message from multiple applications identified with ID and the “*” indicates the specific AVP such as Acct-application ID from accounting application occurs multiple time (see [0069] of non-relied upon prior art US pg. no. 20210051235) that corresponds to the Accounting application sending multiple commands repeatedly from the same application).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cellusys. The modification would allow using flexible and extensible feature of Diameter protocol to flexibly add or modify AVPs that would be added to the base Diameter header communicate information and exchanged between peers for request and answer messages. The AVPs could be flexibly created and modified and bundled in a single message. The modification would allow flexibly aggregating messages from multiple sources in a message to effectively communicate commands and application information from multiple application sources of a node.
Regarding claim 2. The combination discloses the method of claim 1.
Cellusys discloses wherein providing the AVP comprises providing the AVP command as a vendor-specific AVP (page 10- one of the AVPs comprised in <Diameter header: 257, REQ> header is “Vendor ID” AVP indicates that it is vendor specific AVP).
	Regarding claim 3. The combination discloses method of claim 1,
	 Cellusys discloses wherein providing the set of VMP flags includes providing a vendor-specific (V) bit indicating whether an optional vendor ID field is present (page 10 the vendor ID AVP discloses in page 10 of the AVPs corresponds to an AVP where the ‘v’ bit of the AVP header flag of VMPrrrrr of page 5 indicating specific vendor ID (‘v’ bit is set) is included)
	Regarding claim 4. The combination discloses method of claim 3.
	Magnus further discloses wherein providing the set of VMP flags includes providing a mandatory (M) bit indicating whether support of the AVP is required (page 9-10 discloses AVP with code 264 has flags bit set to 0x40 (mandatory) that corresponds to ‘M’ bit of the AVP header is set).
	Regarding claim 5. The combination discloses method of claim 4.
	 Cellusys discloses wherein providing the set of VMP flags includes providing a P bit indicating a need for encryption for end-to-end security (page. 5 the figure discloses AVP header with AVP flags VMPrrrrr bits to be set or cleared accordingly. The system is capable of setting the ‘p’ bit of VMPrrrrr flag and providing AVP with end-to-end security).
	


	Regarding claim 8. The combination discloses method of claim 1.
	Cellusys discloses further comprising when a peer supports multiplexing
commands, including the AVP in a Capabilities Exchange Answer (CEA) command (page 10 discloses the multi-fold AVPs included in CEA message).	
	Regarding claim 9. A non-transitory computer-readable medium containing instructions for providing a Diameter multifold message which, when executed, cause a system to perform steps comprising:
	All other limitations of claim 9 are similar with the limitations of claim 1 above. Claim 9 is rejected on the analysis of claim 1 above.	
	Regarding claim 10. The combination discloses computer-readable medium of claim 9.
	All other limitations of claim 10 are similar with the limitations of claim 2 above. Claim 9 is rejected on the analysis of claim 2 above.	
	Regarding claim 11. The combination discloses computer-readable medium of claim 9.
	All other limitations of claim 11 are similar with the limitations of claim 3 above. Claim 9 is rejected on the analysis of claim 3 above.
	Regarding claim 12. The combination discloses computer-readable medium of claim 11.
 	All other limitations of claim 12 are similar with the limitations of claim 4 above. Claim 9 is rejected on the analysis of claim 4 above.

Regarding claim 13. The combination discloses computer-readable medium of claim 12.
	All other limitations of claim 13 are similar with the limitations of claim 5 above. Claim 9 is rejected on the analysis of claim 5 above.		
	Regarding claim 16. The combination discloses computer-readable medium of claim 9.
	All other limitations of claim 16 are similar with the limitations of claim 8. Claim 16 is rejected on the analysis of claim 16 above.
	Regarding claim 17. Magnus discloses a system for providing a Diameter multifold message, comprising: 
	a Diameter node (page 6 and fig. 4.9 discloses peer clients (diameter node) configured to communicate in a diameter message exchange. It discloses Following a process of discovering the peer, which as we saw is mostly done through static configuration, the initial handshake between two peers is established via capabilities exchange messages as we observe in Figure 4.10. This message exchange of a capabilities request and answer establishes the basic capability set, which both entities negotiate. In this exchange, each peer provides the set of application identifiers it can support. The peers can agree on a common set of applications, which will be used in the interaction. The exchange also allows the peers to agree on common security mechanisms. Following the capabilities exchange, the two peers are ready to communicate and can set up a session);

a peer node in communication with the Diameter node, wherein the Diameter node provides a multifold-command Attribute Value Pair (AVP), the multifold-command AVP including an AVP code, a set of VMP flags, an AVP length and a vendor ID (page. 9-10 discloses multifold AVPs including AVPs that are identified by codes264, 296, 257, and 25 266, 269, 265, 299, 260, 258. All comprised in a single diameter message to transmit command and information running on the diameter stack. The AVP comprises code such as 264, 257 as indicated above; VMP flags such as flags: 0x40 describing bit setting for “VMPrrrrr” flag of AVP header; AVP length, and vendor ID such as 0xC. The nodes communicating corresponds to peer node and diameter node that sends and receives the AVPs);
	wherein the Diameter node includes the AVP in a Capabilities Exchange Request (CER) command for a Diameter stack supporting multiplexing of commands in one message (page 9-10 discloses the set of multiple AVPs are included in CER diameter message); 	
	But, Magnus does not explicitly disclose:
	wherein the Diameter node and the peer node use the AVP to combine messages from multiple applications running on a single Diameter node and multiple commands from a single application.
	However, in the same field of endeavor, Cellusys discloses wherein the Diameter node and the peer node use the AVP to combine messages from multiple applications running on a single Diameter node and multiple commands from a single application (page 18 discloses AVP comprised in DIAMETER message where the AVP is used to combine messages from multiple applications such as accounting application and vendor see [0069] of non-relied upon prior art US pg. no. 20210051235) that corresponds to the Accounting application sending multiple commands repeatedly from the same application).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cellusys. The modification would allow using flexible and extensible feature of Diameter protocol to flexibly add or modify AVPs that are used to communicate information between peers and be added to the base Diameter header and exchanged between peers for request and answer messages. The AVPs could be flexibly created and modified and bundled in a single message. The modification would allow flexibly aggregating messages from multiple sources in a message and transmitting information from multiple source of a node.
	Regarding claim 18. The combination discloses the system of claim 17.
	All other limitations of claim 18 are similar with the limitations of claim 2. Claim 18 is rejected on the analysis of claim 2 above. 	
	 



Claim 6, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magnus Olsson, “Diameter Protocol”, and Cellusys “Diameter Base Protocol: Pocket Guide”, further in view of Diwahar (US pg. no. 20200204961).
	Regarding claim 6. The combination discloses method of claim 5.
But, the combination does not explicitly disclose:
	 wherein when providing a multifold command AVP, the V bit is set, the M bit is not set, and the P bit may be set or not set.
	However, in the same field of endeavor, Diwahar discloses wherein when providing a multifold command AVP, the V bit is set, the M bit is not set, and the P bit may be set or not set ([0156] discloses multi-fold AVP where the flag is set to “V- -“that corresponds to the V bit is set and the M and P bits are not).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Diwahar. The modification would allow the AVP to include vendor specific ID for vendor specific application and flexibly set the AVP not to require mandatory Match and end to end security. The modification would allow transmitting information to receiving peer to effectively exchange commands and application information.	
	Regarding claim 14. The combination discloses computer-readable medium of claim 13.
	All other limitations of claim 14 are similar with the limitations of claim 6. Claim 14 is rejected on the analysis of claim 6 above.

	Regarding claim 19. The combination discloses the system of claim 17.
	Magnus discloses a mandatory (M) bit indicating whether support of the AVP is required (page 9-10 discloses AVP with code 264 has flags bit set to 0x40 (mandatory) that corresponds to ‘M’ bit of the AVP header is set).
	Cellusys discloses wherein the set of VMP flags includes a vendor-specific (V) bit indicating whether an optional vendor ID field is present (page 10 the vendor ID AVP discloses in page 10 of the AVPs corresponds to an AVP where the ‘v’ bit of the AVP header flag of VMPrrrrr of page 5 indicating specific vendor ID (‘v’ bit is set) is included)
, and a P bit indicating a need for encryption for end-to-end security (page. 5 the figure discloses AVP header with AVP flags VMPrrrrr bits to be set or cleared accordingly. The system is capable of setting the ‘p’ bit of VMPrrrrr flag and providing AVP with end-to-end security).
	But, the combination does not explicitly disclose:
	wherein in a multifold command AVP, the V bit is set, the M bit is not set, and the P bit may be set or not set.
	However, in the same field of endeavor, Diwahar discloses wherein in a multifold command AVP, the V bit is set, the M bit is not set, and the P bit may be set or not set ([0156] discloses multi-fold AVP where the flag is set to “V- -“that corresponds to the V bit is set and the M and P bits are not).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Diwahar. The modification would allow the AVP to include vendor specific ID for 
.

	Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magnus Olsson, “Diameter Protocol”, and Cellusys “Diameter Base Protocol: Pocket Guide”, further in view of Borrela (US pg. no. 20060171365).
	Regarding claim 21. The combination discloses method of claim 1.
But the combination does not disclose: wherein a number of messages published in a Diameter message depends on space available in an existing packet buffer and a number of AVPs to be inserted in a next message.
However, in the same field of endeavor, Borrela discloses wherein a number of messages published in a Diameter message depends on space available in an existing packet buffer and a number of AVPs to be inserted in a next message ([0081-0082] discloses Control packets (DIAMETER) consist of a 12-byte fixed header followed by a Message Type AVP, which is then followed by zero or more AVPs  (number of messages published)192.[0082] Note that within the limits of the tunnel's MTU (packet buffer), as many AVPs as desired  (number of AVPs)can be appended to control packets).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Borrela. The modification would allow managing transmission of the right number of data to avoid packet being dropped of channel being congested.

Regarding claim 22,  the combination discloses non-transitory computer readable media of claim 9.
All other limitations of claim 22 are similar with the limitations of claim 21 above.
Regarding claim 2,  the combination discloses system of claim 17 .
All other limitations of claim 23 are similar with the limitations of claim 21 above.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US pg. no. 20210051235; US pg. no. 20130322429.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                         02/28/2022